[Cite as In re Langwasser, 2011-Ohio-7084.]




                                                 Court of Claims of Ohio
                                                     Victims of Crime Division
                                                                           The Ohio Judicial Center
                                                                  65 South Front Street, Fourth Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us


IN RE: CHRISTIAN M. LANGWASSER

CHRISTIAN M. LANGWASSER

            Applicant


Case No. V2009-40790

Judge Clark B. Weaver Sr.

DECISION


{¶1} This matter came on to be considered upon the applicant’s appeal from the
        January 27, 2011, order issued by the panel of commissioners. The panel’s
        determination affirmed the final decision of the Attorney General, which had
        granted applicant awards representing medical, mileage, and evidence
        replacement expenses, but denied applicant’s claim for work loss.
{¶2} R.C. 2743.52(A) places the burden of proof on an applicant to satisfy the Court of
        Claims Commissioners that the requirements for an award have been met by a
        preponderance of the evidence. In re Rios (1983), 8 Ohio Misc.2d 4, 8 OBR 63,
        455 N.E.2d 1374. The panel found, upon review of the evidence, that applicant
        failed to present sufficient evidence to meet his burden regarding work loss.
{¶3} The standard for reviewing claims that are appealed to the court is established by
        R.C. 2743.61(C), which provides in pertinent part:            “If upon hearing and
        consideration of the record and evidence, the judge decides that the decision of
        the panel of commissioners is unreasonable or unlawful, the judge shall reverse
        and vacate the decision or modify it and enter judgment on the claim. The
        decision of the judge of the court of claims is final.”
{¶4} Applicant suffered injuries as a result of criminally injurious conduct which
        prevented him from participating in the University of Kentucky ROTC program.
Case No. V2009-40790                      - 2 -                                  ORDER


      According to evidence in the claim file, applicant had been awarded an ROTC
      scholarship and he would have received an annual $3,000 stipend for
      participating in the program.    Applicant asserts that the loss of the stipend
      constitutes work loss as defined in R.C. 2743.51(G).
{¶5} The two-commissioner panel determined that “the stipend was an integral part of
      the scholarship, no different than an athletic scholarship which has already been
      found to be a non-compensable expense” pursuant to the holding in In re Gilford,
      V92-85377sc (11-30-93).       Specifically, the majority of the panel found that
      applicant failed to provide sufficient information to show either “what specific job
      duties, hours of employment, or performance requirements were necessary” to
      receive the stipend or “the relationship between the scholarship and the stipend”
      so as to prove that he is entitled to an award for work loss.
{¶6} The sole issue before the court is whether the loss of the stipend meets the
      statutory definition of work loss as set forth in R.C. 2743.51(G), which states:
      “‘Work loss’ means loss of income from work that the injured person would have
      performed if the person had not been injured . . .”
{¶7} In his dissent, Commissioner Pierre-Louis noted that the court has previously
      granted an award representing work loss to a victim of crime who was injured
      after having been accepted into a military program which offered educational and
      financial benefits.   In re Dimon, Jr., V83-61532tc (11-2-84).   He also observed
      that Black’s Law Dictionary defines stipend as “a salary or other regular periodic
      payment.”
{¶8} The court finds that the evidence in the claim file, including the October 27, 2008
      letter signed by Bradley D. Harrington, Lieutenant Colonel, USAR, shows that
      applicant was eligible to receive the ROTC scholarship and stipend. According
      to Lieutenant Colonel Harrington, the stipend was awarded in addition to full
      tuition and fees, room and board, and an annual book allowance. Therefore,
      the court finds that the stipend constituted a benefit that was to be paid in
Case No. V2009-40790                      - 3 -                                  ORDER


      addition to the scholarship and that applicant has satisfied his burden of proving
      that the stipend represented compensation for duties that applicant would have
      been required to perform in the ROTC program.              Accordingly, the court
      concludes that the loss of such compensation represents work loss pursuant to
      R.C. 2743.51(G).
{¶9} Upon review of the file in this matter, the court finds that applicant has shown by a
      preponderance of the evidence that he was entitled to an additional award of
      reparations.
{¶10} Based on the evidence and R.C. 2743.61, it is the court’s opinion that the
      decision of the panel of commissioners was unreasonable.            Therefore, the
      decision of the two-commissioner panel shall be reversed.
ORDER
{¶11} Upon review of the evidence, the court finds the order of the panel of
      commissioners must be reversed.
{¶12} IT IS HEREBY ORDERED THAT:
{¶13} The order of January 27, 2011, (Jr. Vol. 2277, Page 179) is reversed and
      judgment is rendered in favor of applicant;
{¶14} This claim is REMANDED to the Attorney General for economic loss calculation
      and decision;
{¶15} Costs assumed by the reparations fund.



                                              CLARK B. WEAVER SR.
                                              Judge

AMR/mdw

        A copy of the foregoing was personally served upon the Attorney
        General and sent by regular mail to Delaware County Prosecuting
        Attorney and to:
Case No. V2009-40790            - 4 -   ORDER


Filed 6-8-11
Jr. Vol. 2279, Pg. 8
Sent to S.C. Reporter 7-19-13